Title: Thomas Jefferson to Smith & Riddle, 6 May 1819
From: Jefferson, Thomas
To: Smith & Riddle


          
            
              Messrs Smith and Riddle
               Monticello May 6. 19
            
            I must ask the favor of you to supply me with the window glass below stated, of the best quality. I wish it divided into two parcels packed in separate boxes, the one being wanting here, the other at my place near Lynchburg, for which purpose I inclose two cards of different addresses to be nailed on the boxes, and delivered to Capt Bernard Peyton who will forward them to their respective addresses. be so good at the same time as to send me a bill of the cost for which you shall recieve an order for payment in Richmond. Accept the assurances of my respect.
             Th: Jefferson 
          
          
            
              
                 for Monticello
              
              
                10. panes.
                18 by 24.I.
              
              
                50. do
                12.I. square
              
              
                 for Poplar Forest near Lynchburg.
              
              
                 
              
              
                25. panes
                12.I. square
              
              
                50. do
                12. by 18 I.
              
            
          
        